DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 4, 2022 has been entered.  Claims 1-5, 7-8, 10, 12-13, 15, 17, 19-26 remain pending in the application.  
Specification
The disclosure is objected to because of the following informalities:
The feature snib is referred by three reference characters 3, 5, and 15 (pages 9 and10).
Reference character 3 is used to refer to both strike and snib (page 10).  
Reference character 5 is used to refer to both front plate and snib (page 9).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 8, 10, 12, 13, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, it is unclear how locking actuator, reference character 28, is also a snib member, reference character 15.  Snib 15 is depicted in Fig 6 on the side of the door in handle recess 26.  Locking actuator 28 is depicted in Figs 4, 5 in the locking sub-assembly.
Claims 7, 8, 10, 12, 13, and 15 are rejected because of their pendency on claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 15, 17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming, US 4480862, in view of Davidian, US 5676408, and Berger et al., US 201403198 (hereinafter Berger).
Regarding claim 1, Fleming teaches a sliding door and latch assembly for latching onto a strike comprising: 
a front face (defined by front face of 40, Fig 1) substantially parallel with a closing edge of a sliding door (unnumbered feature; Fig 1) to which said assembly is mounted (Fig 1), said front face including an aperture (space between upper 40 and lower 40; opening in door edge Fig 1) receiving said strike (32) when said sliding door is closed (Fig 9), 
a locking member (36) moveable between an unlocked position (Fig 9) wherein said locking member is located out of a pathway along which said strike enters said aperture when said door is closed (the tip of 32 initially enters the aperture along a pathway and does not contact the locking member until the tip is past 40; Figs 8, 9), and a locked position (Fig 8) wherein said locking member engages with said strike to prevent said door from opening, and 
wherein said strike (32) and said locking member (36) are configured to (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) cooperate such that the cooperation moves and holds the locking member in said locked position (col 4, line 48 - col 5, line 8); when said sliding door is closed and a user manipulable locking actuator (26) is in a locked position (Fig 11).  
Fleming does not teach a front face plate, wherein said locking member is biased into said unlocked position, and wherein said strike and said locking member are configured to co-operate magnetically such that said magnetic co-operation holds said locking member in said locked position against said bias.
Davidian teaches a front face plate (22) substantially parallel with a closing edge of a sliding door (10) to which said assembly is mounted (Fig 5), said front face including an aperture (84) therein receiving said strike when said door is closed (Fig 7), and wherein said locking member (52) is biased into said unlocked position (Fig 5; col 3, lines 54-61).
Berger teaches wherein said strike (unnumbered feature comprising 18, 40,42) and a locking member (16) are configured to co-operate magnetically [0037] such that said magnetic co-operation holds said locking member in said locked position against said bias (16 is biased to retracted position by 26; Fig 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming’s latch assembly with Davidian’s face plate and biasing direction and Berger’s magnetic cooperation.  Doing so would add additional latching functionality resulting in more capable apparatus and increased customer satisfaction.  
Regarding claim 2, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said front face plate (Davidian 22) of said latch assembly is substantially aligned with said closing edge of said sliding door (Davidian Fig 1, 5).
Regarding claim 3, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said aperture (Davidian 50) is sufficiently large to allow a user's finger to enter it such that it can operate as a finger pull, to move said door in a closing direction (Davidian 100 is provided as a shallow recess to reach into 50; col 4, lines 20-26).
Regarding claim 4, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said biasing member is a spring (Davidian 74).
Regarding claim 15, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 7, wherein at least outside faces of said side members (Fleming, 38, 52) are symmetrical such that each can be used on an alternative side of said door (Fleming, Fig 1; col 5, lines 8-48).
Regarding claim 17, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said movement of said locking member (Fleming, 36) between said unlocked position (Fleming, Fig 9) and said locked position (Fleming, Fig 8), is linear (upward and downward movement of 36 between Fig 9 and Fig 8; col 3, line 62 – col 4, line 16).
Regarding claim 19, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said strike (Fleming, 32) includes a base (34) adapted to mount to a door jamb or an adjacent door (Fleming, col 3, lines 50-62), and a protruding portion extending from said base toward said door (Fleming, unnumbered; Fig 2), and said protruding portion includes a barb portion (Fleming, unnumbered; Fig 2) defining an engagement surface adapted to interact with said locking member to prevent said door from separating from said strike when said locking member is in said locking position (Fig 8).
Regarding claim 20, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1.
Fleming does not teach wherein said locking actuator is a magnet.
Berger teaches wherein said locking actuator (Berger, 40) is a magnet (Berger, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming’s locking actuator to be a magnet like Berger’s.  Doing so would provide increased design capabilities and additional latching means resulting in a more secure latching apparatus.
Regarding claim 22, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said locking member (Fleming, 36) and said locking actuator (Fleming, 26) are integral with each other (Fleming, Fig 2; Merriam-Webster defines integral as essential to completeness.  Fleming’s locking member and locking actuator are constituent parts of the latching and locking mechanism for sliding door and essential for its completeness).
Regarding claim 23, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, wherein said locking actuator (Berger, 40) is of a ferro-magnetic material [0037], and said strike (Berger, 18) includes at least a magnetic component associated with it (Berger, 40; Fig 6).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming, US 4480862, in view of Davidian, US 5676408, and Berger et al., US 20140319850 (hereinafter Berger), as applied to claim 1 above, and further in view of Varney et al., US 8397546 (hereinafter Varney).
Regarding claim 21, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1, 
Fleming is silent wherein said locking member (36) is of a non-magnetic material.
Varney teaches wherein said locking member (16) is of a non-magnetic material (col 1, lines 17-30).  Varney discusses the magnetic force to open the latch is between the magnetic external key (18) and the internal magnet (22i) coupled to the end of the rocker (44; Fig 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not make additional latch components of a magnetic material that would interfere with the desired magnetic attraction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fleming’s latch assembly to make the locking member of Varney’s non-magnetic material.  By doing so, latch components cannot interfere with the designed in magnetic attraction resulting in more reliable latch operations.  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming, US 4480862, in view of Davidian, US 5676408, and Berger et al., US 20140319850 (hereinafter Berger), as applied to claim 1 above, and further in view of Cassini, US 7942027.
Regarding claim 26, Fleming in view of Davidian and Berger teach a sliding door and latch assembly as claimed in claim 1.
Fleming in view of Davidian and Berger do not teach wherein said strike is mounted directly or indirectly to an adjacent door in a bi-parting configuration.
Cassini teaches it is known in the art wherein said strike (29) is mounted directly or indirectly to an adjacent door (22; Fig 4) in a bi-parting configuration (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of Fleming’s latch assembly, designed to work on a single door pocket door, to be used on Cassini’s double sliding door configuration.  Doing so would expand the number of potential installations for the same latch assembly resulting in increased sales opportunities.  
Allowable Subject Matter
Claims 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claims 24 and 25, it is not known in the art for the magnetic cooperation between strike and locking member to be insufficiently strong to move the locking member from an unlocked position into a locked position when the strike enters the face plate aperture when the door is closed.  
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.
Regarding claim 1 argument on page 7, the locking member is out of a pathway along which the strike enters said aperture.  The locking member is out of a pathway when the strike enters as discussed in the rejection above.  The Examiner recommends the descriptor “fully” or “completely” be added to the claim to support the line 6 argument.
Regarding claim 1 argument on page 8 that Saitoh, US 20060175842, is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Saitoh was directly pertinent because it was a magnetic latch assembly.  Berger, US 20140319850, replaced Saitoh and is similarly pertinent because is it a magnetic door lock assembly.  
Regarding argument summary on page 9, “no contact between the strike and mechanism occurs without operation of the user manipulable locking actuator” implies a sequence of events in the locking process not clearly claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rycroft, US 20090115204 A1, teaches a self latching latch with magnetic attraction locking element.  
Haber, US 8938998 B2, teaches a lock with magnetically actuated latch movement preventing measure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675